31.43.




     OFFICE   OFTHE     ATTORNEY     GENERAL     OFTEXAS
                            AUSTIN




Konorable U. F. Kieke
Gonay Attorney
L60 county
Oiddinge, Texas




          Eo are in rood                         r o? Maroh 1,
1940, in whioh you rmf$xoa
mtmt ae’to whether oartai



                                              nldmd houm3,
                                              iot  NO. 1 and tbs
other in 6oheo                                IdrQ In ,a&001 dl6-
trlot MO. 1 M                                   the rirllt day or
                                             us.  in lohooldla-

                                         1, A nn4 hir wire
                               II mbool dltatriot Ho. B and
                               Ien to the aohool in ml6 dia-


                           Retieod Civil statutes, 1oe5, pro-
                         nt OS a oensuntruetee on the let
                                                      raotfoe.ble.


          “The oen6u6    truetoe   b6tw6en   th6 1st day
     0r Idarch and the lat day 0r iopril       aStar hi8
     appointment ehtil take a 06n6u6 or all the
     ahlldren t3m.t wlli be over aeven and under
     eighteen yeare ot age on tha 1st day of the
     rollowing September sna rim ax-0 roeident6
Honorable Ii. B. Kieke,    Page   i?



     or the sch001      dletrlct on the 1st day or
     April.*

          The trustee is required to visit the reeldence
au4 by actual obaervatlon an4 lnterrogatlon Uetermlne the
re614ence and other f6CtS requited to be eet out in the
cen6u6.  The pereon rendering the children la require4 to
6ub6cribe an& 6wear to tha lnfornmtion iurnishe~.

          rs pointed out In your letter the qoeetlonor
residence ir largelydepadent    upon the intention of the
person in queatlon and rerolvee ltsalf into a queotlon 0r
ract. The gaeral rule le roll e6tabll6hed that the re61-
dence or 4oniclle or 811 inhat  1s Ordh6rilJ   that 0r the
parent. If the father   i6 ll.rlzig
                                  the domicile oi tbr ?arPily
and the chil& rollowe that of the fath6r.    9 RCL M7; Gulf,
0 & 5 F Ry. Co. vs. Lemone, 109 Ter. Z&4, 206 S.W. 76, 4 A.L.R.
915; Deterly v6. tie116 (T.C.A. 1932) 53 i5VJ(PA) 847.

          Vihlle thle 4epartPwnt lo net authorlzad to paso
upon questions  or ract, if the racts art out in four letter
are accepted as true an4 k inoved iroan his house in diatriot
MO. 1 to hi6 hou6e in district Ho. 8 prior to &prll 16t,
with the intention ot relinpulahing his residence lo die-
trlct Xo. 1 and eatabliahlng hl6 remi4ance in dl6triot Ho.
8, we ar6 Or the opinion$u+t 6UCh fast8 *ould bu 8ufiiOlent
to establirrh 41s reoidenoe in dlstrlet ifo. 8 a8 Of AQrlP l6t
for the purpom or echola*ttio enuumretlon   of hi6 0hlMren
who were alro in district Ho. 2. The residenceof the minor
ahildren being that of the father, an4 aeaualngthat    andor
all the facts and clratm6tancee the iathar ha6 change4 the
residenceof the iamlly to district Ho. 2, his &nor ohild-
ren should be enum6rated in 6uch dirtriot.
                                          Your6 very traly




CCCtRs

         APPROVEDbfAR     9, I.940

           /4fZk.&.-
         ATTORNEY   GENERAL   OF TEXAS